Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	The step of distributing (cl 1, lns 6-13) is indefinite because it is unclear what manufacturing steps are being performed since there are no positive steps, such as providing an enclosure, wax, and a wick; providing an enclosure; providing a container that encloses the third set; attaching the container to an inside of the enclosure; and embedding the container within the wax.
  	Corrections are required.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10578300. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8758008. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent fully encompass the claims of the instant application.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8899973. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent fully encompass the claims of the instant application.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9611445. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent fully encompass the claims of the instant application.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9611446. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent fully encompass the claims of the instant application.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chadha (USPN 6896511) in view of Pitchford (USPN 4696640).  
 	Regarding claim 1, Chadha teaches:
 	A method for manufacturing a candle (Chadha: candle 10) having an item (Chadha: object 20) embedded within (figs 2-7), comprising: 
 	providing a first set of items (Chadha: object 20), each item having a first value (Chadha: col 2:15-25; col 3:60-col 4:8); 
	distributing the item into a candle, wherein each candle comprises an enclosure (Chadha: transparent jar 12) that forms a periphery of the candle, wax (Chadha: fuel/wax 14) that forms a body of the candle, and a wick (Chadha: wick 16), and wherein the one item is embedded within the wax of the candle body, wherein the item is attached to the inside of the enclosure that forms a periphery of the candle such that the presence of the item is visible through the enclosure but a nature of the embedded item is not discernable while the item is embedded in the candle (Chadha: col 2:15-col 4:26; figs 2-7).
 	However, Chadha does not teach providing a second set of items, each item having a second value different from the first value; combining the first and second sets of items to create a third set of items; and distributing the items of the third set among a set of candles, wherein one item of the third set is enclosed within a container.
 	Pitchford teaches embedding an article or packet 12 (container) within the wax of a candle, wherein the article contains a message (a first item from a first set of items) and a tokens (a second item from a second set of items) (abstract; col 2:9-43; col 2:64-col 3:14; figs 1-3; collectively, the first and second items constitute an item of a third set).
 	Since both Chadha and Pitchford are analogous with respect to candles having articles therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the article including the message and token of Pitchford for the single object of Chadha in order to create a more personalized and diverse candle.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following US patents teach candles having embedded articles:  6491517,3286492, and 10203110.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744